HEDRICK, Judge.
The sole question presented for review is whether the trial court erred by admitting into evidence pictures of defendant’s hands and testimony explaining those pictures. The victim testified that she had bitten the defendant on what she thought was a finger of his right hand. A deputy sheriff testified that when defendant was taken into custody, his left thumb appeared to have been severed. The deputy was then allowed to explain his *426testimony by using three photographs of defendant’s hands taken at the time of arrest. The photographs were admitted into evidence for the purpose of illustrating the deputy sheriffs testimony.
To obtain a new trial, defendant must show that he was prejudiced by some error of the court, and that a different result would likely have occurred if the court had not erred. State v. Jones, 278 N.C. 259, 179 S.E. 2d 433 (1971); State v. Patton, 45 N.C. App. 676, 263 S.E. 2d 796 (1980); State v. Sanders, 276 N.C. 598, 174 S.E. 2d 487 (1970), reversed on other grounds, 403 U.S. 948, 29 L.Ed. 2d 860, 91 S.Ct. 2290 (1971). Assuming arguendo that it was error for the court to admit the testimony regarding defendant’s left hand and illustrative pictures, defendant has failed to show how he was prejudiced by its admission. We are, therefore, compelled to find,
No error.
Judges Braswell and Eagles concur.